DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to because of the following informalities:  
There is lack of support in the specification for the storage module being configured to increase the response time, as recited in lines 1-2 of claim 5 (e.g., see paragraph 75 of the specification, which states that the storage module stores a response time that increases).
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, there is lack of relationship between the parameters, as recited in line 14, with the remaining steps performed by the control module recited in lines 16-22; in line 16, it is not clear if the prompt is on the display or if sample selections are on the display; in lines 17-18, it is not clear what the determination of the thermal conductivity and the stable time is based on; and it is not clear what element’s voltage is being referred to in line 21.
In claims 4-7, “being” should be changed to --is-- in line 1.
In claim 5, there is lack of support in the specification for the storage module being configured to increase the response time, as recited in lines 1-2 (e.g., see paragraph 75 of the specification, which states that the storage module stores a response time that increases).
Claims 2, 3, and 8 are object to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system, comprising a storage module housed within the second connector and configured to store one or more parameters of the temperature probe; the control module being configured to prompt a user to select the sample on the display; determine a thermal conductivity of the sample; determine a stable time of the sample; when a period greater than or equal to the stable time has elapsed, determine a temperature measurement based on a change in voltage; and display the temperature measurement on the display (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/17/22